ACCEPTED
                                                                                                                                                       03-14-00713-CV
                                                                                                                                                               6807430
                                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                                   9/4/2015 2:56:36 PM
                                                                                                                                                     JEFFREY D. KYLE
                                                                                                                                                                CLERK




                                                                                                             RECEIVED IN
                                                                                                        3rd COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
AUTUMN HAMIT PATTERSON                                                                                  9/4/2015 2:56:36 PM
                                                                                         autumn.patterson@texasattorneygeneral.gov
Assistant Attorney General                                                                                JEFFREY(512)   936-1827
                                                                                                                     D. KYLE
                                                                                                                Clerk
                                                         September 4, 2015

Mr. Jeffrey D. Kyle, Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   No. 03-14-00713-CV; Glenn Hegar, Comptroller of Public Accounts
      of the State of Texas, and Ken Paxton, Attorney General of the
      State of Texas v. CGG Veritas Services (U.S.), Inc.

Dear Mr. Kyle:

     Please withdraw me as counsel for Appellants, Glenn Hegar and
Ken Paxton, in this case. I will no longer be employed with the Texas
Attorney General’s Office as of September 14th. Assistant Solicitor
General Joseph D. Hughes will remain as lead counsel for Appellants.

     Thank you for your attention to this matter. Please call (512) 936-
1825 with any questions or concerns.
                                                                          Sincerely,

                                                                          /s/ Autumn Hamit Patterson
                                                                          AUTUMN HAMIT PATTERSON

cc:   Counsel of Record




           P os t O f fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • ww w. t exa satt or n eygen er a l. gov